MEMORANDUM **
Riet Thanh Chung, a native and citizen of Vietnam, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal and relief under the Convention Against Torture. We have jurisdiction *570pursuant to 8 U.S.C. § 1252. We grant the petition for review and remand for further proceedings.
The BIA failed to address the ineffective assistance of counsel claim Chung raised in his brief to the BIA. See Barroso v. Gonzales, 429 F.3d 1195, 1208 (9th Cir.2005) (indicating that the BIA is not free to ignore arguments raised by a petitioner in his appellate brief). Accordingly, we remand the petition to the BIA to consider the Chung’s challenge in the first instance. See INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
Because we remand the petition for the reasons stated above, we do not consider Chung’s remaining contentions.
The government’s motion to strike Chung’s opening brief is denied.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.